Citation Nr: 0928652	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-29 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Propriety of a November 1, 2006, reduction of a 20 
percent rating for a herniated L5-S1 intervertebral disc to 
10 percent.

2.  Propriety of a November 1, 2006, reduction of a 30 
percent rating for S1 radiculopathy of the right lower 
extremity to 20 percent.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to 
January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the RO 
in St. Louis, Missouri, which denied TDIU and proposed the 
reduction of the appellant's ratings for a herniated L5-S1 
disc and S1 radiculopathy of the right lower extremity, and 
from an August 2006 rating decision which reduced the ratings 
from 20 to 10 percent and 30 to 20 percent, respectively.  

The appellant testified before the undersigned at a December 
2008 videoconference hearing.  A transcript has been 
associated with the file.  Evidence has been received 
subsequent to the final consideration of the claim by the RO.  
The appellant has waived RO consideration of that evidence.  
The Board may consider the appeal.  38 C.F.R. § 20.1304.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for 
reducing the appellant's disability ratings, to include 
proper notification of the proposal to reduce the disability 
ratings and giving him an opportunity to submit evidence.

2.  The disability ratings for the appellant's service-
connected herniated L5-S1 intervertebral disc and S1 
radiculopathy of the right lower extremity had been in effect 
for less than five years at the time they was reduced.

3.  At the time of the reduction in rating in November 1, 
2006, there was no objective evidence demonstrating 
improvement in the severity of the appellant's herniated L5-
S1 intervertebral disc.

4.  At the time of the reduction in rating in November 1, 
2006, there was no objective evidence demonstrating 
improvement in the severity of the appellant's S1 
radiculopathy of the right lower extremity.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of August 2006 implementing the proposed reductions.  
38 C.F.R. § 3.105(e) (2008).

2.  The reduction of the appellant's disability rating for a 
herniated L5-S1 intervertebral disc from 20 percent to 10 
percent was not warranted, and the requirements for 
restoration have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.13, 4.71a, 
Diagnostic Code 5243 (2008).

3.  The requirements for restoration of the appellant's 
disability rating for S1 radiculopathy of the right lower 
extremity from 20 percent to 30 percent have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.105(e), 3.344, 4.2, 4.13, 4.124a, Diagnostic Code 8621 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the appellant's ratings reductions, those ratings have 
been restored, as discussed below.  As such, the Board finds 
that any error related to the VCAA on those appeals is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008); Mlechick v. Mansfield, 503 F.3d 1340 
(2007).



II. Ratings Reductions

Process of Reduction

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  See 
38 C.F.R. § 3.105(e) (2008).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.

In this case, the above procedural requirements were met.  
The RO issued a rating decision in May 2006, which proposed 
the reduction in the disability ratings for the appellant's 
service-connected herniated L5-S1 intervertebral disc and S1 
radiculopathy of the right lower extremity.  The appellant 
was advised of the proposed reduction on June 22, 2006.  The 
appellant did not respond.  The RO issued a rating decision 
in August 23, 2006, implementing the proposed reduction, 
effective from November 1, 2006.  The appellant was notified 
of this reduction by letter dated August 23, 2006.

Regulation provides further that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  See 38 C.F.R. § 
3.105(e).  Accordingly, making the reduction effective from 
November 1, 2006, was proper under the regulation.

In addition, for ratings in effect for five years or more, 
there are other specific requirements that must be met before 
VA can reduce a disability rating.  See 38 C.F.R. § 3.344 
(2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the appropriate dates to be used for 
measuring the five-year time period, according to VA 
regulation, are the effective dates, i.e., the date that the 
disability rating subject to the reduction became effective 
is to be used as the beginning date and the date that the 
reduction was to become effective is to be used as the ending 
date.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  
The appellant was assigned the 20 percent disability rating 
for his herniated L5-S1 intervertebral disc in a rating 
decision of January 2005, effective from October 14, 2004.  
The appellant was assigned the 30 percent disability rating 
for his S1 radiculopathy of the right lower extremity in the 
same January 2005 rating decision which granted service 
connection for the condition, also effective from October 14, 
2004.  Therefore, when his ratings were reduced effective 
November 1, 2006, they had been in effect for less than five 
years, and the provisions of 38 C.F.R. § 3.344 do not apply.  

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

Evidentiary Basis for Reduction

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  See 38 C.F.R. §§ 4.1 and 4.2 
(2008); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  See 38 C.F.R. § 4.3 
(2008).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  If there is a 
question as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2008).  When any change in evaluation is 
to be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  See 38 C.F.R. § 
4.13 (2008).

Concerning the appellant's claims for restoration of a 20 
percent rating for his herniated L5-S1 intervertebral disc 
and 30 percent rating for S1 radiculopathy of the right lower 
extremity, if there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to determination of this issue, the benefit of the doubt in 
resolving the issue is to be given to the appellant.  See 38 
U.S.C.A. § 5107(a) (West 2002 & Supp. 2008); Brown, 5 Vet. 
App. at 421.  In other words, the reduction in the 
appellant's disability rating would have to have been 
supported by a preponderance of the evidence.  The Board is 
required to ascertain in any rating reduction case, based 
upon review of the entire record, whether the evidence 
reflects an actual change in the disability, whether the 
examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the appellant's ability to function 
under the ordinary conditions of life and work.  See Brown, 5 
Vet. App. at 420- 421.

The appellant has been rated under Diagnostic Code (DC) 5243 
for his herniated L5-S1 intervertebral disc.  See 38 C.F.R. 
§ 4.71a (2008).  Under the Diagnostic Code 5243, an 
evaluation may be made under the rating criteria for 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  When the appellant was first 
assigned the 20 percent rating, the rating was based on 
localized tenderness and abnormal spinal contour under the 
General Ratings Formula, not on the basis of incapacitating 
episodes.  The evidence at the time of the prior rating did 
not reflect incapacitating episodes.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine and considering only those criteria applicable to 
the lumbar spine, a 10 percent rating is for application with 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, 
DC 5237-5243.  A 20 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
40 percent evaluation requires forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent evaluation is 
warranted where unfavorable ankylosis of the entire spine is 
demonstrated.  Id.  These evaluations are for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).  These ranges are 
also the maximum for range of motion calculations.  Id.  

Treatment records from the Headache and Pain Center and Dr. 
Greenfield were associated with the file.  The appellant had 
undergone therapy from October to December 2004 through the 
facility.  The records note abnormal gait and restricted 
range of motion, but did not include specific measurements or 
what range they considered normal.  The appellant received 
caudal epidural injections.  The November 2004 entries 
indicate improvement in gait, station and range of motion.  

A pair of December 2004 letters from a surgeon to Dr. 
Greenfield have been associated since the prior rating.  On 
December 9, Dr. MacMillan interviewed and evaluated the 
appellant.  The doctor stated that the next course of 
treatment was a disc decompression and lumbar fusion surgery.  
On December 28, the appellant was seen again and reported a 
complete resolution of the radiating pain into his right leg.  

The appellant underwent a December 2004 VA examination in 
association with his original claim.  The appellant had an 
abnormal gait with limping.  The appellant indicated that he 
had recently developed neurological complications involving 
the right leg, for which he was separately service connected 
as discussed below.  The appellant does not use a cane, 
crutches, or walker.  The appellant had forward flexion to 90 
degrees, extension to 32 degrees, lateral bending to 32 
degrees on the left and right, left rotation to 75 degrees 
and right rotation to 68 degrees.  The appellant complained 
of pain in the extremes of left and right rotation.  The 
appellant's ranges of motion exceed the 10 percent minimums 
easily.  See General Ratings Formula, supra.

The appellant underwent chiropractic therapy from January to 
March 2005.  An August 2005 letter from the chiropractor 
describes the appellant's course of treatment during 2005 and 
that the appellant's condition had not improved.  He states 
in the letter that the appellant's primary diagnosis is an 
acute subluxation/fixation of the right sacroiliac joint, 
complicated by muscle spasms of the paraspinal muscles and 
sciatica down the right leg.  

A January 2006 medical evaluation was performed by Dr. Poppa 
for the appellant's attorneys.  In reviewing the appellant's 
medical history, Poppa noted the extensive physical therapy 
undergone during 2004 and 2005.  He noted that further 
treatment would include surgery for disc decompression, which 
had already been recommended by Dr. MacMillan.  The 
examination report indicates the level of neurological 
impairment, notes a spasm and radiating pain, but does not 
include a range of motion test.  

The May 2006 VA examination report indicates a full range of 
motion.  Flexion was to 90 degrees, with extension, bilateral 
lateral flexion and bilateral lateral rotation to 30 degrees 
each.  The appellant had an obvious spasm on examination.  
The appellant reported daily flareups and additional 
functional loss.  On repetition, the appellant's forward 
flexion was reduced to 80 degrees.  The appellant does not 
use a cane, crutches, or walker.  He indicated that he had a 
back brace which he did not use.  There is no notation of 
abnormal spinal contour.  

On the basis of this record, the RO reduced the appellant's 
rating.  Since then, additional medical evaluations and 
records have been associated with the file.  The appellant 
had a March 2007 evaluation performed by a Dr. Zarr and a 
December 2008 evaluation performed by a Dr. Bash.  The 
appellant's Social Security Administration records were 
associated with the file.  These confirm the May 2006 finding 
that the disability had continued, if not actually worsened.

As is apparent from the foregoing, the appellant had no 
discernible improvement in his level of functioning on the 
record.  Under the applicable precedent, the RO and the Board 
must find that an improvement in the disability occurred.  
See Brown, supra.  No such improvement occurred.  The 
appellant retained a full range of motion, with increasing 
reports of pain and objective muscle spasm on later physical 
examinations.  It appears that the later RO review of the 
initial rating concluded that the original grant was 
excessive; however, the proper remedy in such a case is 
revision based on clear and unmistakable error, not a ratings 
reduction.  See 38 C.F.R. § 3.105.  The Board finds that the 
criteria for a reduction of the 20 percent rating for a 
herniated L5-S1 intervertebral disc were not met.  
Restoration of the 20 percent rating, effective November 1, 
2006, is warranted.  See id.  

Turning to the separately service connected for neurological 
complications of the right leg, the Board notes that the 
record reflects a similarly flawed reduction.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are separately 
evaluated under an appropriate Diagnostic Code.  38 C.F.R. 
§ 4.71a, General Ratings Formula for Diseases and 
Disabilities of the Spine, at Note (1).  The appellant 
received an initial evaluation of 30 percent, which was 
reduced to 20 percent under DC 8621, effective November 1, 
2006.  

The appellant was rated under DC 8621, for neuritis of the 
external popliteal nerve (common peroneal), involving motion 
of the foot and toes, analogous to mild incomplete paralysis 
of that specific nerve.  38 C.F.R. § 4.124a (2008).  

Incomplete paralysis of the external popliteal (common 
peroneal) nerve will be rated as 10 percent disabling where 
mild, 20 percent disabling where moderate, and as 30 percent 
disabling where severe.  Complete paralysis of the external 
popliteal (common peroneal) nerve, with foot drop and slight 
droop of first phalanges of all toes, such that the foot 
cannot dorsiflex, extension (dorsal flexion) of proximal 
phalanges of toes is lost, abduction of foot is lost, 
adduction is weakened, and anesthesia covers entire dorsum of 
foot and toes will be rated as 40 percent disabling.  
Neuritis and neuralgia of the external popliteal (common 
peroneal) nerve will be rated on the same basis.  38 C.F.R. 
§§ 4.123, 4.124a, Codes 8521, 8621, 8721.

The appellant was provided a December 2004 VA examination 
which outlined his right side S1 radiculopathy.  The 
appellant was noted to have a range of sensory and reflex 
loss in the right lower extremity.  The appellant was also 
noted to have atrophy of the calf.  

In contrast, the May 2006 VA examination shows some 
progression.  While the appellant's sensory and reflex loss 
continued, the appellant was now found to have atrophy of the 
calf and thigh.  The appellant's later VA treatment records 
and the December 2008 Dr. Bash opinion confirm that the 
appellant's condition had not improved.

As before, the evidence does not show objective signs of 
improvement.  At the least, the December 2004 VA examination 
report shows atrophy of the calf and the May 2006 VA 
examination report shows atrophy of the calf and thigh.  The 
sensory disturbances and reflex loss appear similar.  Later 
medical records confirm these findings.  The Board concludes 
that a reduction was not warranted on this record.  
Restoration of the prior rating must be granted.  

Accordingly, the Board finds that a the available evidence at 
the time of the August 2006 rating decision (which 
implemented the proposed reductions) did not support the RO's 
conclusions that an improvement in the appellant's spine and 
right leg disabilities had occurred.  Hence, the restoration 
of both ratings is warranted.  See Brown, supra.
ORDER

Entitlement to restoration of a 20 percent evaluation for a 
herniated L5-S1 intervertebral disc is granted, effective 
November 1, 2006.

Entitlement to restoration of a 30 percent evaluation for S1 
radiculopathy of the right lower extremity is granted, 
effective November 1, 2006.


REMAND

The TDIU claim must be remanded.

The appellant obtained a medical evaluation and opinion from 
a Dr. Bash in December 2008.  In it, Dr. Bash outlines why he 
believes the appellant is unemployable.  In particular, the 
doctor indicates that the appellant has neurological 
complications of both lower extremities, as opposed to just 
the right extremity.  On this basis, a determination of 
unemployability is recommended.  

The appellant is not currently service connected for the left 
lower extremity.  The Board does not have jurisdiction to 
assign such a rating in the first instance.  As a result, the 
December 2008 opinion raises a claim for secondary service 
connection for peripheral neuropathy of the left lower 
extremity.  

Additionally, the December 2008 evaluation describes a much 
greater degree of service connected disability in the back 
and right lower extremity than has been identified in 
previous examinations.  The record raises an informal claim 
for increased ratings for these disabilities.  See 38 C.F.R. 
§ 3.157 (2008).  

With respect to the appellant's claim for TDIU, the Board 
finds this issue to be inextricably intertwined with any 
questions as to his entitlement to service connection for 
peripheral neuropathy of the left lower extremity and 
increased ratings for the low back and right lower extremity 
disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, the Board cannot fairly proceed in 
adjudicating this issue until any outstanding matter with 
regard to the appellant's claims for service connection and 
increased ratings has been resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the appellant's raised 
claims for service connection and increased ratings.

2.  Then, the RO should readjudicate the 
TDIU claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


